DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al., (JP 2014233160 A, see machine translation attached) hereinafter Ogasawara.
Regarding Claim 1, Ogasawara discloses a battery wiring module “6” [0015], comprising: 
a plurality of voltage detection terminals “4” [0017] that are respectively connected to a plurality of bus bars “3” [0017] that connect battery terminals, positive and negative electrodes “22”, “23” of a plurality of battery cells “20” [0016], Fig. 3;
a plurality of wires “5” that are respectively connected to the plurality of wire terminals “4” [0020];
a housing/wire arrangement body “6” storing the plurality of wire terminals “4” and the plurality of wires “5” [0023] (“6” has bus bar housing portion “60”, wire routing groove portion “64”, and connection groove portion “68”), Fig. 3;
wherein the housing “6” includes a wire groove “64” [0023] for storing the wires “5” [0026] and a cover member, lid “67” [0023], Fig. 3, for covering the wire storage groove “64” [0029];
the wire storage groove “64” includes a bottom wall “65”, a pair of side walls “66A”, “66B” that stand upright form bottom wall “65” and oppose each other [0026], see also Fig. 5, and a protruding portion “91” that protrudes from the side wall “66A” towards an opposing side wall “66B”, Fig. 5;
the wire storage groove “64” stores the wires “5” on the bottom wall “65” relative to the protruding portion “91” inside the wire storage groove, see Fig. 5, wires “5” are stored on the bottom wall “65”; and
the cover member “67” has a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara Annotated Fig. 3, which shows the cover member “67” in the open position relative to the groove “64”, but the through hole “67B” opposes the protruding portion “91” along the Y direction (shown with the dotted arrow). 

    PNG
    media_image1.png
    371
    373
    media_image1.png
    Greyscale

Ogasawara Annotated Fig. 3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al., (JP 2014233160 A) as applied to Claim 1 above, and further in view of Nakayama et al., (US 20140370342 A1) hereinafter Nakayama.
Regarding Claim 2, Ogasawara discloses all of the claim limitations as set forth above. Ogasawara discloses wherein the protruding portion “91” is formed to hold the wires “5” in place [0032], however does not disclose wherein the protruding portion includes a first and second protruding portion. 
In a similar field of endeavor as it pertains to battery wiring modules [0028] for storing voltage detection wires [0042], Nakayama teaches a similar wire storage module comprising wire storage groove “37” [0048], Fig. 7, for storing wires “26” [0048] (wires “26” not shown in Fig. 7), the wire storage groove “37” includes a bottom wall “37C” [0049], a pair of side walls “37A”, “37B” [0049] that stand upright from bottom wall “37C” and oppose each other (Annotated Fig. 2), and a protruding portion “38” that protrudes from a side wall “37B” toward an opposing side wall wherein the protruding portion “38” including a first protruding portion (see Annotated Fig. 2) that is provided on one of the side walls “37A” that are paired, and a second protruding portion (see Annotated Fig. 2) that is provided on the other side wall “37B”, and the first protruding portion and the second protruding portion oppose each other (Nakayama Annotated Fig. 2). Nakayama teaches wherein the pair of protruding portions at different heights prevent the wires from sticking out of the groove [0052].

    PNG
    media_image2.png
    205
    631
    media_image2.png
    Greyscale

Nakayama Annotated Fig. 2
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wire storage groove of Ogasawara to include a first and second protruding portion as taught by Nakayama in order to further improve the security of the detection wires in the wire holding groove, preventing wires from accidentally coming out of the groove. 
Regarding Claim 3, Ogasawara discloses all of the claim limitations as set forth above. Modified Ogasawara teaches the first and second protruding portions as set forth above (Nakayama Annotated Fig. 2). Nakayama further teaches wherein the first protruding portion protrudes from the side wall “37A” past the center between the side walls “37A”, “37B” that are paired (see Detail of Fig. 2, Annotation A, below, center line shown by vertical dotted line, visually confirmed by pixel mapping).

    PNG
    media_image3.png
    195
    83
    media_image3.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation A
Regarding Claim 4, Ogasawara discloses all of the claim limitations as set forth above. Modified Ogasawara teaches the first and second protruding portions as set forth above (Nakayama Annotated Fig. 2). Nakayama further teaches wherein the first protruding portion and the second protruding portion are provided with a gap therebetween (see “gap”, Nakayama Annotated Fig. 2).
Regarding Claim 5, Ogasawara discloses all of the claim limitations as set forth above. Ogasawara discloses a cover member having a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara annotated Fig. 3. Since the through hole of Ogasawara opposes the protruding portion “91”, thus the through hole “67B” also opposes the synonymous first protruding portion, the second protruding portion, and the gap formed therebetween as taught by Nakayama above (see Nakayama Annotated Fig. 2).
Regarding Claim 6, Ogasawara discloses all of the claim limitations as set forth above. Ogasawara discloses wherein the protruding portion “91” is formed to hold the wires “5” in place [0032], however does not disclose wherein the protruding portion includes an inclined surface.
In a similar field of endeavor as it pertains to battery wiring modules [0028] for storing voltage detection wires [0042], Nakayama teaches a similar wire storage module comprising wire storage groove “37” [0048], Fig. 7, for storing wires “26” [0048] (wires “26” not shown in Fig. 7), the wire storage groove “37” includes a bottom wall “37C” [0049], a pair of side walls “37A”, “37B” [0049] that stand upright from bottom wall “37C” and oppose each other (Annotated Fig. 2), and a protruding portion “38”, wherein the protruding portion “38” includes a lower surface that faces the bottom wall side “37C” (see detail of Nakayama Fig. 2, Annotation B below), and an upper surface on a side opposite to the lower surface (detail of Fig. 2, Annotation B), and the protruding portion “38” has an inclined surface (detail of Fig. 2, annotated) that is inclined toward the bottom wall side “37C” on the upper surface of a distal end portion protruding from the side wall “37B” (inclined surface is at a distal end of the upper surface portion of “38”, detail of Fig. 2, annotated). Nakayama teaches wherein the pair of protruding portions at different heights prevent the wires from sticking out of the groove [0052].

    PNG
    media_image4.png
    148
    225
    media_image4.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation B
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wire storage groove of Ogasawara to include a first and second protruding portion as taught by Nakayama in order to further improve the security of the detection wires in the wire holding groove, preventing wires from accidentally coming out of the groove. 

Alternatively, Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., (US 20140370342 A1) hereinafter Nakayama in view of Ogasawara et al., (JP 2014233160 A, see machine translation attached) hereinafter Ogasawara.
Regarding Claim 1, Nakayama discloses a battery wiring module “20” (Nakayama [0028], Fig. 2) comprising:
A plurality of voltage detection wire terminals “23” [0035] that are respectively connected to a plurality of bus bars “21” [0037] that connect battery terminals “12” [0032], Fig. 1, of a plurality of battery cells “11” [0032];
	A plurality of wires “26” that are respectively connected to the plurality of wire terminals “23” [0042]; and
	A housing “30” [0045] storing the plurality of wire terminals “23” [0046] and the plurality of wires “26” [0048],
	Wherein the housing includes a wire storage groove “37” [0048], Fig. 7 for storing the wires “26” [0048] (wires “26” not shown in Fig. 7), 
	The wire storage groove “37” includes a bottom wall “37C” [0049], pair of side walls “37A”, “37B” [0049] that stand upright from bottom wall “37C” and oppose each other (Annotated Fig. 2), and a protruding portion “38” that protrudes from a side wall “37B” toward an opposing side wall (Annotated Fig. 2),
	The wire storage groove “37” stores the wires “26” on the bottom wall side “37C” relative to the protruding portion “38” inside the wire storage groove “37” [0052].

    PNG
    media_image2.png
    205
    631
    media_image2.png
    Greyscale

Nakayama Annotated Fig. 2
However, Nakayama does not disclose a cover member for covering the wire storage groove, wherein the cover member has a through hole that opposes the protruding portion from a side opposite to the bottom wall.
In a similar field of endeavor as it pertains to a battery wiring module [0007] Fig. 1, Ogasawara teaches a similar battery module comprising a housing body “6” [0023] with a wire storage groove “64” for storing wires “4” [0023], which are voltage detection wires [0020] similar to that of Nakayama above. Ogasawara further teaches wherein the wire storage groove “64” includes a cover member, lid “67” [0023], Fig. 3, for covering the wire storage groove “64” [0029], wherein the cover member “67” has a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara annotated Fig. 3, which shows the cover member “67” in the open position relative to the groove “64”, but the through hole “67B” opposes the protruding portion “91” along the Y direction (shown with the dotted arrow). The protruding portion “91”, which holds the wires in place in the groove [0032], is synonymous to the protruding portion of Nakayama as set forth above. Nakayama teaches that this through hole “67B” is a “lightening hole” which is understood to minimize the weight of the lid structure while still keeping the wires in place. 

    PNG
    media_image1.png
    371
    373
    media_image1.png
    Greyscale

Ogasawara Annotated Fig. 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery wire storage groove of Nakayama to include a cover covering the wire storage groove, wherein the cover has a through hole opposing the protruding portion, as taught by Ogasawara, in order to lightweight the battery structure while keeping the wires securely in place.
Regarding Claim 2, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the protruding portion “38” includes a first protruding portion (see Annotated Fig. 2) that is provided on one of the side walls “37A” that are paired, and a second protruding portion (see Annotated Fig. 2) that is provided on the other side wall “37B”, and the first protruding portion and the second protruding portion oppose each other (Annotated Fig. 2).
Regarding Claim 3, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion protrudes from the side wall “37A” past the center between the side walls “37A”, “37B” that are paired (see Detail of Fig. 2, Annotation A, below, center line shown by vertical dotted line, visually confirmed by pixel mapping).

    PNG
    media_image3.png
    195
    83
    media_image3.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation A
Regarding Claim 4, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the first protruding portion and the second protruding portion are provided with a gap therebetween (see “gap”, Nakayama Annotated Fig. 2).
Regarding Claim 5, Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama teaches a cover member having a through hole “67B” [0029] that opposes the protruding portion “91”, see Ogasawara annotated Fig. 3. Since the through hole taught by Modified Nakayama opposes the protruding portion as set forth above, thus the through hole “67B” also opposes the first protruding portion, the second protruding portion, and the gap formed therebetween (see Nakayama Annotated Fig. 2).
Regarding Claim 6, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses wherein the protruding portion “38” includes a lower surface that faces the bottom wall side “37C” (see detail of Nakayama Fig. 2, Annotation B below), and an upper surface on a side opposite to the lower surface (detail of Fig. 2, Annotation B), and the protruding portion “38” has an inclined surface (detail of Fig. 2, annotated) that is inclined toward the bottom wall side “37C” on the upper surface of a distal end portion protruding from the side wall “37B” (inclined surface is at a distal end of the upper surface portion of “38”, detail of Fig. 2, annotated).

    PNG
    media_image4.png
    148
    225
    media_image4.png
    Greyscale

Detail of Nakayama Fig. 2, Annotation B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722